DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rebers et al. (US Patent # 4,857,672) or, alternatively, over Rebers et al. (US Patent # 4,857,672) in view of Kim (Korean Patent Application Publication # KR 200438036 Y1).
Regarding Claim 1, Rebers discloses a cushion (i.e. end cap arrangement 19) for a cable sealing assembly formed of a polymeric material (i.e. soft rubber/thermoplastic rubber/Santoprene), comprising: 
an inner ring (i.e. innermost ring 58/64), defining a bore (i.e. bore 48/50/90); 
at least one rib (i.e. elongate surface 65 & bore 90) attached to the inner ring that extends radially inward into the bore;
an outer ring (i.e. cooperating inside and outside sections 40 & 39), respectively); and 
a compressible transition section (i.e. ridge/trough arrangement 70) connecting the inner and outer rings, wherein the transition section has a profile including at least one ridge (i.e. concentric rings/ridges 55/60/91) with a recess (i.e. troughs 72/92) defined therein (Fig. 2A, 4-7, 9-14, 16; Abstract; Column 3, line 55- Column 4, line 34; Column 8, line 12-Column 12, line 11). Figs. 4 & 5 show a radially extending part of bore 90 that abuts the cable 20 when it is inserted into said bore.
Rebers does not explicitly disclose that the cushion is formed as a monolithic component.
However, Rebers indicates that, although an overall arrangement formed in two sections is preferred, a single-piece arrangement is possible (Column 13, line 44-56). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the end cap/cushion arrangement of Rebers as a monolithic component or single-piece arrangement, since it has been held that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Alternatively, Kim teaches at least one rib (i.e. plurality of protrusions 24) attached to the inner ring that extends radially inward into the bore (i.e. cable insertion tube 20) (Fig 2; Paragraphs 12-30).
Kim teaches that it is well known in the art to provide at least one rib or protrusion that extends radially inward into the bore of a grommet in order to more effectively block the inflow of rainwater or dust and also reduce the noise inside the vehicle where the grommet is installed. It would have been obvious to one skilled in the art to provide at least one rib attached to the inner ring that extends radially inward into the bore in Rebers, as taught by Kim, in order to to more effectively block the inflow of rainwater or dust and also reduce the noise that is transmitted through. 

Regarding Claim 3, Rebers discloses that the polymeric material is an elastomeric material (i.e. soft rubber/thermoplastic rubber/Santoprene) (Abstract; Column 3, line 55-63; Column 8, line 31-50). Rubber is an elastomeric material. More specifically, Santoprene or TPV is a thermoplastic elastomer which is an alloy consisting mostly of fully cured EPDM rubber particles encapsulated in a polypropylene (PP) matrix and has elastomeric properties close to EPDM thermoset rubber.

Regarding Claim 4, Rebers discloses that the elastomeric material comprises ethylene propylene diene monomer (i.e. Santoprene) (Abstract; Column 3, line 55-63; Column 8, line 31-50). Santoprene or TPV is a thermoplastic elastomer which is an alloy consisting mostly of fully cured EPDM rubber particles encapsulated in a polypropylene (PP) matrix and has elastomeric properties close to EPDM thermoset rubber.  

Regarding Claim 5, Rebers discloses that the cushion is formed via injection molding (i.e. molding) (Column 4, line 22-29; Column 5, line 18-29; Column 12, line 27-33; Column 12, line 67- Column 13, line 15; Column 13, line 44-60).
The examiner notes that the limitation that the cushion is formed via injection molding” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 6, Rebers discloses that the inner ring includes at least one hoop member (i.e. innermost ridge 91 and innermost ring/ridge 58 of concentric rings/ridges 55) extending axially outward of the inner ring (Fig. 4-5; Abstract; Column 9, line 51- Column 11, line 21).

Regarding Claim 7, Rebers discloses that the at least one hoop member comprises at least one circumferential groove (i.e. innermost troughs 72/92) (Fig. 4-5; Abstract; Column 9, line 51- Column 11, line 21). 

Regarding Claim 8, Rebers discloses that the at least one hoop member has an inner diameter substantially equal to an inner diameter of the inner ring (Fig. 4-5; Abstract; Column 9, line 51- Column 11, line 21). The bores, as shown in the rejection of claim 1 above, are formed by the innermost ridge 91 and innermost ring/ridge 58 of concentric rings/ridges 55 and thus have a substantially equal inner diameter. 

Regarding Claim 9, Rebers discloses that the inner ring has a circular slit extending axially into the inner ring (i.e. innermost troughs 72/92) (Fig. 4-5; Abstract; Column 9, line 51- Column 11, line 21). 

Regarding Claim 10, Rebers discloses that the at least one ridge is two ridges (i.e. concentric rings/ridges 55/60/91) (Fig. 4-5). The figures show multiple ridges with two opposing ridges surrounding the bores.

Regarding Claim 11, Rebers discloses that the transition section (i.e. ridge/trough arrangement 70) has a profile resembling a square wave (Fig. 4-5). 
In Figs. 4 & 5, Rebers shows a cross-section of the ridge/trough arrangement where the ridges and troughs resemble a square wave since, when looking at the bottom of the troughs, they appear squared like a square wave.   
Alternatively, it would have been obvious to one skilled in the art to make the transition section have a profile resembling a square wave since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   

Regarding Claim 12, Rebers discloses that the transition section (i.e. ridge/trough arrangement 70) has a profile that is substantially sinusoidal (Fig. 4-5).  
In Figs. 4 & 5, Rebers shows a cross-section of the ridge/trough arrangement where the ridges and troughs that are substantially sinusoidal since, when looking at the tips of the ridges, they appear rounded like a sinusoid. Alternatively, it would have been obvious to one skilled in the art to make the transition section have a profile that is substantially sinusoidal since the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
   
Regarding Claim 13, Rebers discloses that the first ridge (i.e. concentric rings/ridges 55/60) extends in a first axial direction and the second ridge (concentric rings/ridges 91) extends a second, opposing axial direction (Fig. 4-5). 

Regarding Claim 14, Rebers discloses an interconnection assembly, comprising: 
(a) a cushion (i.e. end cap arrangement 19) formed of a polymeric material (i.e. soft rubber/thermoplastic rubber/Santoprene), wherein the cushion comprises an inner ring (i.e. innermost ring 58/64), defining a bore (i.e. bore 48/50/90; at least one rib (i.e. elongate surface 65 & bore 90) attached to the inner ring that extends radially inward into the bore; an outer ring (i.e. cooperating inside and outside sections 40 & 39), respectively); and a transition section (i.e. ridge/trough arrangement 70) connecting the inner and outer rings, wherein he transition section has a profile including at least one ridge (i.e. concentric rings/ridges 55/60/91) with a recess (i.e. troughs 72/92) defined therein; and 
(b) a cable (i.e. cable 20) inserted into the bore of the cushion and engaged with an inner wall of the inner ring and/or the at least one rib (Fig. 2A, 4-7, 9-14, 16; Abstract; Column 3, line 55- Column 4, line 34; Column 8, line 12- Column 12, line 11). Figs. 4 & 5 show a radially extending part of bore 90 that abuts the cable 20 when it is inserted into said bore.
Rebers does not explicitly disclose a cushion formed as a monolithic component.
However, Rebers indicates that, although an overall arrangement formed in two sections is preferred, a single-piece arrangement is possible (Column 13, line 44-56). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the end cap/cushion arrangement of Rebers as a monolithic component or single-piece arrangement, since it has been held that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Alternatively, Kim teaches at least one rib (i.e. plurality of protrusions 24) attached to the inner ring that extends radially inward into the bore (i.e. cable insertion tube 20) (Fig 2; Paragraphs 12-30).
Kim teaches that it is well known in the art to provide at least one rib or protrusion that extends radially inward into the bore of a grommet in order to more effectively block the inflow of rainwater or dust and also reduce the noise inside the vehicle where the grommet is installed. It would have been obvious to one skilled in the art to provide at least one rib attached to the inner ring that extends radially inward into the bore in Rebers, as taught by Kim, in order to to more effectively block the inflow of rainwater or dust and also reduce the noise that is transmitted through. 

Regarding Claim 15, Rebers does not explicitly disclose that the cable has a non-circular cross-section.  
Rebers does not specifically describe the shape of the cross-section of the cable. However, throughout the disclosure of Rebers, particular attention is drawn to the flexibility of the rubber material and the ridge/trough arrangement in order for the inner surface of the bore to be compressed against the cable to provide a substantial, elongate, relatively tight, centrally located, environmental seal. Rebers also mentions that the flexible, accordion-like, seal system is defined by the concentric rings and adapted for flexible sealing with cables of various sizes and angles of extension. Therefore, it would have been obvious to one skilled in the art that a cable with a non-circular cross-section could be used with the end cap arrangement of Rebers, since the arrangement is flexible in order to accommodate cables of various sizes. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   

Regarding Claim 16, Rebers discloses that the polymeric material is an elastomeric material (i.e. soft rubber/thermoplastic rubber/Santoprene) (Abstract; Column 3, line 55-63; Column 8, line 31-50). Rubber is an elastomeric material. More specifically, Santoprene or TPV is a thermoplastic elastomer which is an alloy consisting mostly of fully cured EPDM rubber particles encapsulated in a polypropylene (PP) matrix and has elastomeric properties close to EPDM thermoset rubber.

Regarding Claim 17, Rebers discloses that the elastomeric material comprises ethylene propylene diene monomer (i.e. Santoprene) (Abstract; Column 3, line 55-63; Column 8, line 31-50). Santoprene or TPV is a thermoplastic elastomer which is an alloy consisting mostly of fully cured EPDM rubber particles encapsulated in a polypropylene (PP) matrix and has elastomeric properties close to EPDM thermoset rubber.  

Regarding Claim 18, Rebers discloses that the cushion is formed via injection molding (i.e. molding) (Column 4, line 22-29; Column 5, line 18-29; Column 12, line 27-33; Column 12, line 67- Column 13, line 15; Column 13, line 44-60).
The examiner notes that the limitation that the cushion is formed via injection molding” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 20, Rebers discloses a cushion (i.e. end cap arrangement 19) for a cable sealing assembly formed of a polymeric material (i.e. soft rubber/thermoplastic rubber/Santoprene), comprising: 
an inner ring (i.e. innermost ring 58/64), defining a bore (i.e. bore 48/50/90); 
an outer ring (i.e. cooperating inside and outside sections 40 & 39), respectively); and 
a compressible transition section (i.e. ridge/trough arrangement 70) connecting the inner and outer rings; 
wherein the cushion comprises at least one hoop member (i.e. innermost ridge 91 and innermost ring/ridge 58 of concentric rings/ridges 55) having substantially the same inner diameter as the inner ring (i.e. as seen in the figures) and extending axially outward from the inner ring, and wherein a free end of the at least one hoop member is configured to fold inward against a cable when the cable is inserted into the bore (Fig. 2A, 4-7, 9-14, 16; Abstract; Column 3, line 55- Column 4, line 34; Column 8, line 12-Column 11, line 68).  
Rebers does not explicitly disclose that the at least one hoop member extends axially outward from the inner ring above and below the cushion. 
It would have been an obvious matter of design choice to make the at least one hoop member extends axially outward from the inner ring above and below the cushion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments





Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. The Applicant argues that, in light of the new amendments to the claims, Rebers fails to disclose that the cushion has at least one rib attached to the inner ring that extends radially inward into the bore. The Examiner respectfully disagrees and has addressed the new limitation in the rejection above. As stated above, Rebers discloses at least one rib (i.e. elongate surface 65 & bore 90) attached to the inner ring that extends radially inward into the bore (Fig. 4-5; Abstract; Column 9, line 51- Column 12, line 11). Figs. 4 & 5 show a radially extending part of bore 90 that abuts the cable 20 when it is inserted into said bore. The language of the claims as currently written is anticipated by Rebers, especially by Fig. 5 which shows a radially extending part that abuts cable 20. Furthermore, the Examiner has provided an alternative rejection of that limitation in view of Kim above which renders such a feature an obvious variation to the structure disclosed by Rebers.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847 
/William H. Mayo III/Primary Examiner, Art Unit 2847